Citation Nr: 1511000	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  04-44 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had honorable active military service from April 1966 to July 1969.  He also had a period of service from July 9, 1969 to May 1971 that has been characterized as under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2003 and April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction of the Veteran's claims folders currently resides with the RO in Portland, Oregon.  

In November 2005, the Veteran and his spouse testified before a Decision Review Officer at the RO.  In February 2007, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a videoconference hearing.  

By way of history, the Board denied the Veteran's claims in a decision dated in June 2007.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, VA's General Counsel and the Veteran's attorney before the Court filed a joint motion to vacate the June 2007 Board decision.  By an order dated in May 2008, the Court granted the joint motion, vacated the Board's June 2007 decision, and remanded the matter to the Board for readjudication.  In January 2010, the Board remanded the Veteran's claims to the RO for additional evidentiary development.  

The Board also notes that in September 2011, the RO granted service connection and assigned 60 percent and 100 percent disability ratings for myocardial infarction to include coronary artery disease (CAD), as secondary to herbicide exposure.  The 60 percent award was effective December 10, 1996 and the 100 percent award effective April 1, 2011.  

In a subsequent May 2012 supplemental statement of the case (SSOC), the RO continued to deny the Veteran's claim for a rating higher than 50 percent for PTSD and also denied the Veteran's claim for TDIU prior to April 1, 2011.  (The Board notes that the then-assigned schedular rating of 100 percent effective April 1, 2011, made moot the issue of a TDIU from April 1, 2011.)

The Board again remanded the Veteran's claims in October 2012.  During the pendency of the remand, it was found that the Veteran did not have ischemic heart disease.  In October 2014, following notice to the Veteran of the proposed reduction, the RO reduced the Veteran's service-connected heart disorder rating from 100 percent to noncompensable (0 percent) effective January 1, 2015.  

Subsequently, in December 2014, the RO issued an SSOC continuing the denial of the Veteran's claims on appeal for a higher rating for PTSD and for a TDIU.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD more nearly approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous depression; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

2.  There is reasonable doubt as to whether the Veteran's service-connected PTSD precludes substantially gainful employment. 



CONCLUSIONS OF LAW

1.  The criteria for a rating to 70 percent for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

Through notice letters, dated in August 2004 and January 2005, the RO notified the Veteran of the legal criteria governing his claims and the evidence needed to substantiate the claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the above notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  In March 2006, the Veteran was provided notice regarding the assignment of disability rating elements and effective dates.  

With respect to complete notice not necessarily provided until after the RO initially adjudicated the Veteran's claim for a higher rating for PTSD, such claim was properly re-adjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Consequently, the Board does not find that the late notice requires remand to the RO.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (all VA notice errors are not presumptively prejudicial, and any error must be examined in the context of the facts of a particular case).  

Regarding VA's duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA and private medical records, as well as the Veteran's Social Security Administration (SSA) records.  Furthermore, the Veteran has submitted medical opinion evidence in support of his claims and VA examinations have been conducted, the most recent being in April 2012.  The Board is cognizant that it has been almost three years since the Veteran's most recent VA C&P examination.  Although evidence submitted between the date of a VA examination and the Board's review could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); 38 U.S.C. § 5103A(d)(2).  In the present case, the evidence, in particular the Veteran's VA outpatient treatment records, reflect continued treatment for psychiatric symptoms similar to those identified during the April 2012 VA examination.  Therefore, the Board finds the record before it sufficient to adequately consider the Veteran's claims on appeal.  As such, the Board cannot conclude that its duty to assist in this instance requires an additional medical examination.  



II.  Analysis

Higher Rating for PTSD

The Veteran was service connected for PTSD in 1995.  The assigned rating was increased from 10 percent to 30 percent by a rating decision dated in March 2001.  Correspondence received in January 2003 was construed by the RO to be a claim for an increased rating.  By a decision dated in December 2004, the rating was increased to 50 percent effective January 30, 2003.  

The Board has conducted a review of the Veteran's claims folders, to include the medical evidence associated with his claim.  When the Veteran was granted service connection for PTSD in June 1995, it appears the basis of the grant was a medical diagnosis for the psychiatric disorder per inpatient VA hospital treatment records plus the Veteran's receipt of the Combat Action Ribbon.  The Veteran is identified as having served in the Republic of Vietnam with the United States Marine Corps.  

In a subsequent June 2000 VA examination, the VA examiner commented that the Veteran had not worked since 1994 and that there were several reasons for this to include residual PTSD as well as physical disabilities.  He further noted that the Veteran had a history of antisocial behaviors and problems with authority figures and it was difficult to distinguish how much of the Veteran's aggressive behavior was related to his PTSD.  The examiner noted the Veteran's report of experiencing combat and being wounded in combat.  (Parenthetically, the Board notes that the Veteran's personnel records do not reflect him receiving a Purple Heart as a result of combat service in Vietnam nor is there any other evidence demonstrating that the Veteran was wounded in combat.)  The examiner's diagnosis included PTSD and also personality disorder.  The Veteran's Global Assessment of Functioning (GAF) related to his PTSD was reported as being 55.  

The Veteran was again afforded a VA PTSD examination in September 2004.  He reported to the examiner that he had been having more flashbacks over the last several months, that they were intrusive, and that they precipitated anger in him.  The Veteran reported that he had worked in construction since leaving service, even owning his own company for three years.  He also reported that he had trouble working for other people because he did not like being told what to do.  The examiner noted that the Veteran had not worked at all since 1996.  The Veteran reported having been married five times and that his current marriage had been for more than 13 years.  He reported that alcohol abuse had been a problem in all of the marriages because of anger associated with his abuse.  It was also reported that the Veteran had abstained from alcohol use since 1998/1999.  Otherwise, at the time of the examination the Veteran was reported as having one friend whom he saw every few days, but he had little contact with other people and was not involved with any organizations.  There was a report of suicidal ideation in the past without attempt and a denial of homicidal ideation, except for one police officer who allegedly had beaten him up.  

Evaluation of the Veteran during the September 2004 examination identified him as being well-groomed, cooperative, and pleasant, maintaining good eye contact.  There was no inappropriate behavior during the examination.  Speech was both relevant and coherent, and there was no sign of any irrelevant, illogical, or obscure speech patterns.  The Veteran described times when he would go off into "another world," but the examiner noted that this did not appear to be typical of hallucinations associated with a psychotic disorder.  Mood was slightly dysthymic with a corresponding affect.  He was oriented as to time, place, and person.  Memory appeared to be intact, but he had some difficulty in concentrating.  The examiner found that there did not appear to be any impairment of thought process or communication.  There did not appear to be any sign of a delusional framework present, though the Veteran reported times when, for example, while sitting in his chair, he would reach to pet his dog and the dog would not be there.  The Veteran did not describe any behavior that appeared to the examiner to be obsessive or ritualistic in nature.  He indicated that, when he was working on a project, he had his own organized way to do things to facilitate reassembly.  

The Veteran described some specific situations where he could feel anxious, but none of these, in the examiner's opinion, reached the level of a panic attack.  There was no somatoform disorder present.  He reported frequent depression.  He also reported that sleep was problematic, often lasting only two hours or so; sleep was said to be impaired by chronic neck and back pain.  The Veteran reported Vietnam-related flashbacks and periodic dreams about his time in Vietnam.  He reported that it was hard for him to be around people.  Otherwise, the examiner noted the Veteran's report of becoming depressed frequently, and that during this time the Veteran would become quick to anger, isolate himself, and have little energy.  The examiner also noted that the Veteran did not have a personality disorder.  

The examiner's diagnosis (utilizing DSM-IV criteria) was Axis I PTSD without any Axis II related diagnosis for a personality disorder.  The Axis III (general medical conditions) diagnoses were chronic neck and tail bone pain with surgeries, heart attack, and seizures.  In Axis IV (psychosocial and environmental problems) the examiner noted poor finances, unemployment, estrangement from children, and poor social support system.  The Axis V (global assessment of functioning (GAF) score) report was 50 (i.e. reflective of serious symptoms).  

During his RO hearing in November 2005 and his later February 2007 Board hearing before the undersigned VLJ, the Veteran and his spouse discussed the Veteran's problems with social isolation, anger, and difficulty getting along with other people.  

Following the Court's May 2008 remand, the Veteran's attorney submitted an October 2009 psychological assessment of the Veteran conducted by J. Mangold, Ph.D.  Dr. Mangold noted that he had reviewed the Veteran's entire record and also interviewed the Veteran for three hours.  (The psychological report notes that a break during the interview and psychological testing was taken.)  The psychological testing was conducting, which was reported as showing that the Veteran did have PTSD and that he was depressed.  Dr. Mangold's diagnosis was PTSD, chronic and severe; and major depressive disorder, severe, without psychotic features.  He reported a GAF score of 45.  In his assessment, Dr. Mangold noted, in particular, that since the Veteran's September 2004 VA examination it appeared that the Veteran's depression had worsened and because of this the Veteran had little desire to do much beyond simply sit in his bedroom or tinker in his garage.  He did have interaction with one friend but otherwise his socialization was virtually nonexistent.  Dr. Mangold concluded that the Veteran's anger management had also worsened since his last VA examination as had his isolation.  The anger and isolation, according to Dr. Mangold, were directly related to the Veteran's PTSD and concomitant severe depression.  Otherwise, Dr. Mangold opined the following:

I believe [the Veteran's] PTSD symptomatology and the very severe depression which is clearly related to it are together so severe that even if his physical ailments were not as limiting as they are, he would be unemployable.  

In April 2012, the Veteran underwent a VA PTSD examination.  The examiner's findings and conclusions, as noted in her report, were that the Veteran's PTSD symptoms were no more than mild and that the majority of the Veteran's psychiatric impairment was the result of a personality disorder.  In this regard, the examiner commented that the Veteran met the full criteria for antisocial personality disorder with past documentation of borderline, narcissistic, impulsive, stubborn, and self-defeating traits.  Furthermore, the VA examiner noted that the Veteran's antisocial personality and other traits were not caused by the Veteran's military service nor were they exacerbated or permanently aggravated by military service.  The VA examiner concluded that the Veteran's PTSD did not render the Veteran unable to secure and maintain employment.  In support of her findings, the VA examiner cited to various VA treatment records and the Veteran's comments during the interview process.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

In addition, evaluation under § 4.130 is symptom-driven in that a veteran may only qualify for a given disability rating under this criteria by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Furthermore, § 4.130 requires not only the presence of certain or similar symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 percent rating is for consideration where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and/or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation (total occupational and social impairment) is warranted due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Initially, references in various treatment records note the Veteran's apparent report of having served three tours of duty in Vietnam or of having been in Vietnam for three years.  Also referenced was the apparent report by the Veteran that he was a sniper, a member of special operations, and that he participated in unit reconnaissance missions.  The Veteran's personnel records do not necessarily support this history.  The records show the Veteran's service in Vietnam from January 1967 through May 1969, with subsequent service at Camp Lejeune, North Carolina and also in Washington, DC.  Otherwise, the Veteran's military occupational specialty (MOS) was automotive mechanic and his unit of assignment was identified in Vietnam as Wing Equipment Repair Squadron (WERS)-17, Marine Wing Support Group (MWSG)-17, of the 1st Marine Air Wing (MAW).  The unit was noted as being stationed at Da Nang Air Base. 

As noted above, the VA examiner in September 2004 did not find the Veteran to have a personality disorder.  Based on findings related to the VA examination the Veteran's PTSD rating was increased to 50 percent.  The Veteran's VA treatment records during this period reflect anger, isolation, and interpersonal and marital conflicts.  The findings and opinion of Dr. Mangold in October 2009, likewise, did not indicate that the Veteran's overall psychiatric picture was related to a personality disorder.  Otherwise, Dr. Mangold found that the Veteran's PTSD symptomatology and his "very severe" depression were related.  The Board finds nothing in the record that calls into question the veracity of Dr. Mangold's report or his conclusion.   

The VA examiner's April 2012 findings and conclusion, as noted above, are in direct contrast to those of the September 2004 VA examiner and Dr. Mangold.  Her finding of a significant personality disorder (noted as preexisting service and not aggravated by service) and otherwise mild PTSD symptoms nonetheless does appear to have support in the record.  In particular, a January 2013 VA mental health outpatient treatment record notes the Veteran having symptoms of PTSD consistent with flashbacks, nightmares, and violent ideation.  The psychologist added:

The veteran is relatively concrete and opinionated.  He shows PTSD from [V]ietnam but also has some antisocial and narcissistic traits which propel violent ideas and police standby is now suggested . . .

The April 2012 VA examiner has provided a thorough assessment of the Veteran's psychiatric symptoms and what she believes to be his predominant psychiatric disability.  As such, the Board finds her report to be persuasive.  The Board cannot say, however, that it finds Dr. Mangold's findings and conclusion any less persuasive.  While it would have been helpful to the Board if Dr. Mangold had specifically addressed whether the Veteran's symptoms were or were not related to a personality disorder, his lack of such reporting does not change the Board's view of the thoroughness of his report.  As noted above, Dr. Mangold interviewed the Veteran for a significant period of time and conducted psychological testing.  The Board notes that mental health clinicians do not always agree on the nature and etiology of a patient's psychiatric illness or disorder.  The present case reflects such disagreement.  

The Board has considered whether further development of the record, in the form of obtaining an additional medical examination and opinion, is necessary to make an informed decision on the Veteran's claim.  In this regard, the Court has held that it is not permissible for VA to undertake additional development if the purpose of that development is to obtain evidence against an appellant's case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  However, the Court later distinguished Mariano, holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim.  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  In light of the nature of psychological disorders and the difficulty in accurately assessing a person's mental state, the Board, for this reason, will accept that the record on appeal is fully developed.  

With that said, in light of the above discussion and finding the evidence in equipoise, the Board accepts the Veteran's overall psychiatric picture as being related to his service-connected PTSD.  

Otherwise, the Board finds the Veteran's overall psychiatric picture more nearly approximates a 70 percent rating for PTSD since his claim for a higher rating.  The Board finds the evidence demonstrates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous depression; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The Veteran's VA treatment records document his social isolation, family-related conflicts, as well as issues with judgment and mood.  

In finding that a 70 percent rating is in order, the Board accepts that the Veteran's symptomatology fluctuates as was noted in an August 2009 VA psychiatry note.  In this regard, treatment records have demonstrated instances in which the Veteran's symptoms appear diminished, but later records appear to show a worsening of the Veteran's mental health due to depression and stress.  Also, the Board is mindful the Veteran has shown he is capable of social interaction with others.  He is married and did have a working relationship with a friend fixing cars for resale while living in Indiana.  However, the evidence demonstrates a pattern of isolation that more nearly approximates the inability to establish and maintain effective relationships.  In so finding, the Board is mindful that the Veteran appears to blame his spouse, in part, for his lack of socialization due to her jealousy.  The Veteran's spouse on the other hand has testified that she has tried to get the Veteran to be more social but has not necessarily been successful.  In this case, the Board cannot say that the ability to establish and maintain effective relationship is readily shown.  

The September 2004 VA examiner assigned a GAF score of 50 for the Veteran's psychiatric impairment.  In October 2009, Dr. Mangold assigned a GAF score of 45.  The April 2012 VA examiner assigned a GAF score of 50 for those psychiatric symptoms she associated with a personality disorder.  The Board notes that GAF scores ranging from 41-50 are reflective of serious symptoms or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job, cannot work).  

Therefore, taking into account the requirement that the higher of two evaluations will be assigned if the disability picture more nearly approximates the criteria required for that rating, the Board finds that the Veteran can be said to meet the rating criteria for a 70 percent rating.  Here, a 70 percent rating contemplates the frequency, severity, and duration of the Veteran's symptoms and is assigned based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Furthermore, it bears noting that in requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board does not otherwise find that the Veteran's disability picture demonstrates or more nearly approximates a 100 percent rating under Diagnostic Code 9411 for gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As noted above, the evidence did not clearly endorse assignment of a 70 percent rating for the Veteran's PTSD but more nearly approximated such a rating.  Also, while the Veteran has demonstrated what is perceived as threatening behavior toward VA clinicians, the evidence does not show the Veteran as being a persistent danger to himself or to others.  Therefore, an increased rating to 100 percent for PTSD is not warranted.  

Consideration has also been given to whether the schedular rating is inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

The schedular ratings in this case for the Veteran's service-connected PTSD are found adequate.  There is no showing that the Veteran's service-connected PTSD is so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  Here, the rating criteria describe or contemplate the severity and symptomatology of the Veteran's psychiatric disability.  His symptoms are contemplated in the rating criteria under Diagnostic Code 9411.  As no exceptional or unusual disability picture has been shown, the Board need not consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Therefore, the Board does not find that referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1).  

Entitlement to a TDIU

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2014) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted above, the Board has found the Veteran's PTSD warrants a 70 percent rating since his claim for a higher rating for PTSD.  As such, the Veteran meets the schedular standards for a TDIU under 38 C.F.R. § 4.16(a).  Here, following review of the evidence, the Board finds reasonable doubt as to whether the Veteran's service-connected PTSD precludes gainful employment.  Finding reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  

Here, there is no doubt that the Veteran's nonservice-connected disabilities play a role in precluding gainful employment.  However, the Board also finds the Veteran's service-connected PTSD also results in significant impairment affecting the Veteran's ability to obtain or maintain gainful employment.  Furthermore, there is medical opinion evidence supportive of the Veteran's unemployability.  As noted previously, Dr. Mangold opined:  

I believe [the Veteran's] PTSD symptomatology and the very severe depression which is clearly related to it are together so severe that even if his physical ailments were not as limiting as they are, he would be unemployable.  

The Board is mindful of the April 2012 VA examiner and her comments regarding the extent of the Veteran's disability related to PTSD.  As discussed previously, the Board is accepting the Veteran's full psychiatric picture as being as likely as not due to his service-connected PTSD.  The examiner did not otherwise comment on the Veteran's employability taking such into consideration.  

The Board is also mindful that the Veteran appears capable of working at certain projects he enjoys, such as refurbishing automobiles.  In October 2006 it was noted by a VA psychologist that the veteran was feeling better and was more active.  Indeed, reports prepared from May to October 2006 show that the Veteran was improving, especially as he worked more and got out of the house more.  Nonetheless, the Board does not find that more recent evidence supports a conclusion that he could obtain and maintain gainful employment.  This fact is supported by Dr. Mangold's above-quoted opinion.  

Reasonable doubt is found in the Veteran's favor and entitlement to a TDIU is consequently warranted.  


ORDER

A rating of 70 percent for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to an award of TDIU is granted, subject to the law and regulations governing the award of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


